RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                 File Name: 13a0143p.06

              UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                   X
                              Plaintiff-Appellant, -
 WAYNE EARL LAFOUNTAIN,
                                                    -
                                                    -
                                                    -
                                                          No. 11-1496
           v.
                                                    ,
                                                     >
                                                    -
                                                    -
 SHIRLEE HARRY, Warden, Muskegon

                          Defendants-Appellees. N-
 Correctional Facility, et al.,


                     Appeal from the United States District Court
                for the Western District of Michigan at Grand Rapids.
                 No. 1:10-cv-943—Robert J. Jonker, District Judge.
                                Argued: March 6, 2013
                          Decided and Filed: May 22, 2013
         Before: MOORE, GIBBONS, and KETHLEDGE, Circuit Judges.

                                 _________________

                                      COUNSEL
ARGUED: Alistair E. Newbern, Seamus E. Kelly, VANDERBILT APPELLATE
LITIGATION CLINIC, Nashville, Tennessee, for Appellant. Clifton B. Schneider,
OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for
Appellees. ON BRIEF: Alistair E. Newbern, VANDERBILT APPELLATE
LITIGATION CLINIC, Nashville, Tennessee, for Appellant. A. Peter Govorchin,
Michael R. Dean, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing,
Michigan, for Appellees.
                                 _________________

                                       OPINION
                                 _________________

       KETHLEDGE, Circuit Judge. Michigan prisoner Wayne Earl LaFountain sued
the defendant prison officials, alleging that they retaliated against him for filing
administrative grievances and lawsuits. The district court screened LaFountain’s
complaint pursuant to the Prison Litigation Reform Act and dismissed it with prejudice

                                            1
No. 11-1496        LaFountain v. Harry, et al                                      Page 2


for failure to state a claim. 28 U.S.C. §§ 1915A(b)(1) & 1915(e)(2)(B); 42 U.S.C.
§ 1997e(c)(1). We reverse in part and vacate in part.

                                            I.

       The facts set forth below are based solely on the allegations in LaFountain’s
complaint. See Ashland, Inc. v. Oppenheimer & Co., 648 F.3d 461, 467 (6th Cir. 2011).
In 2006, the Michigan Department of Corrections agreed to house LaFountain at the
Lakeland Correctional Facility in exchange for the dismissal of two lawsuits he had
previously filed. LaFountain wanted the Department to house him at Lakeland so that
he could receive family visits and avoid further retaliation from correctional officers at
the Muskegon Correctional Facility, where he had been housed in the past. After he was
transferred to Lakeland, LaFountain filed two grievances against three prison officials:
Dan Hawkins, Bonita Hofner, and “third-shift Captain, Unknown Cooley.” LaFountain
alleged that these officials selectively enforced housing-unit rules based on race. The
day that LaFountain filed the second grievance, Hawkins and Hofner transferred him
back to Muskegon.

       In preparation for the transfer, Cooley directed LaFountain to pack up his
personal property, including his typewriter. Officers working the prison’s third shift
then took possession of LaFountain’s property. When LaFountain arrived at Muskegon,
his typewriter was missing. So he filed another grievance, this time alleging that
Hawkins, Hofner, and Cooley had retaliated against him by withholding the typewriter.
LaFountain eventually got the typewriter back, but somebody had removed its screws
and it was in pieces. LaFountain thereafter paid $280 to repair it.

       When LaFountain arrived at Muskegon, Warden Shirlee Harry assigned him to
a cell with Jimmy Riley, a mentally ill prisoner. Riley insulted and threatened
LaFountain. Riley also kept LaFountain up at night by leaving the lights on and making
excessive noise. LaFountain repeatedly asked the Muskegon Resident Unit Manager,
Brett Barbier, and the Assistant Deputy Warden of Housing, Sharon Wells-Finos, to
move him to a different cell, but to no avail. LaFountain filed a grievance against Harry,
Barbier, and Wells-Finos, alleging that they housed him with Riley in retaliation for a
No. 11-1496        LaFountain v. Harry, et al                                       Page 3


grievance he had filed against Harry and a lawsuit he had filed against Anthony Martin,
another Muskegon correctional officer.

       Riley eventually threatened LaFountain’s life, after which LaFountain refused
to remain in his cell with Riley. Barbier ordered another officer to cite LaFountain for
being “out of place” and disobeying a direct order. Barbier and Wells-Finos also placed
LaFountain in a temporary segregation cell, where he remained for eight days. During
that time, per orders from Harry, Barbier, and Wells-Finos, each new shift of officers
issued LaFountain a direct order to continue celling with Riley. Every time that Riley
refused, the officers cited LaFountain for major misconduct. LaFountain was ultimately
charged with 12 major-misconduct violations and found guilty of eight of them. As a
sanction, Harry and defendant Carmen Palmer, another Muskegon warden, ordered
LaFountain to forfeit 770 days of his good-time credits.

       LaFountain filed this lawsuit against Hawkins, Hofner, Cooley, Harry, Barbier,
Wells-Finos, and Palmer, alleging that they each retaliated against him in violation of
the First and Fourteenth Amendments. Before serving the complaint on the defendants,
however, the district court dismissed it with prejudice for failure to state a claim. The
court held that Heck v. Humphrey, 512 U.S. 477 (1994), barred the retaliation claim that
was based on the misconduct charges. The court otherwise held that LaFountain’s
allegations did not support his claims. This appeal followed.

                                            II.

       We review the district court’s dismissal of LaFountain’s claims de novo. Davis
v. Prison Health Servs., 679 F.3d 433, 437 (6th Cir. 2012).

                                            A.

       To state a claim for retaliation, a plaintiff must allege that “(1) [he] engaged in
protected conduct; (2) an adverse action was taken against [him] . . . ; and (3) there is a
causal connection between elements one and two—that is, the adverse action was
motivated at least in part by [his] protected conduct.” Thaddeus-X v. Blatter, 175 F.3d
378, 394 (6th Cir. 1999) (en banc). Here, LaFountain’s prior grievances and lawsuits
No. 11-1496        LaFountain v. Harry, et al                                      Page 4


against prison officials were undisputedly protected conduct. The issue, then, is whether
any of the defendants took an adverse action against LaFountain, and if so whether the
defendant who took the action was motivated, at least in part, by LaFountain’s protected
conduct.

       “[A]n adverse action is one that would ‘deter a person of ordinary firmness’ from
the exercise of the right at stake”—here, the filing of grievances or lawsuits against
prison officials. Id. at 396 (quoting Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982)).
Whether an act is sufficiently adverse varies based on context. The context here is a
prison; and prisoners “may be required to tolerate more than average citizens[] before
an action taken against them is considered adverse.” Id. at 398. Even so, however, an
act need not be egregious to be adverse. Id.

        LaFountain argues that he pled three different adverse actions in his complaint.
The first was the decision by Hawkins and Hofner to transfer LaFountain from Lakeland
to Muskegon. As a general matter, a prison official’s decision to transfer a prisoner from
the general population of one prison to the general population of another is not
considered adverse. Smith v. Yarrow, 78 F. App’x 529, 543 (6th Cir. 2003) (collecting
cases). Absent unusual circumstances, prison officials, rather than judges, should decide
where a particular prisoner should be housed. But this case is extraordinary, at least on
the pleadings, because of the alleged settlement agreement. The complaint alleges that
the transfer deprived LaFountain of the agreement’s benefits because the transfer moved
him farther away from his family and back into an environment in which he had already
suffered retaliatory actions by prison officials. Whether LaFountain’s transfer amounted
to an adverse action for purposes of his retaliation claim, therefore, cannot be resolved
at this stage. See generally Bell v. Johnson, 308 F.3d 594, 603 (6th Cir. 2002).

       The second adverse action is the damage to LaFountain’s typewriter. The
defendants do not dispute that the damage to the typewriter was an adverse action, but
they argue that LaFountain did not allege that any of them caused it. LaFountain did
allege, however, that Cooley ordered him to pack up his property, including his
typewriter. He also alleged that “third-shift officers” took possession of the typewriter.
No. 11-1496          LaFountain v. Harry, et al                                     Page 5


And the State concedes that Cooley supervised the third shift. Thus, LaFountain
sufficiently alleged that Cooley damaged his typewriter.

          The same cannot be said for Hofner and Hawkins—the other defendants that
LaFountain accused of damaging his typewriter. LaFountain’s only allegation against
these defendants with regard to the typewriter is that they damaged it to retaliate against
him. But LaFountain did not allege that Hofner or Hawkins had anything to do with the
packing of his property or the taking of his typewriter. And LaFountain’s conclusory
allegation, standing alone, is insufficient to state a claim for retaliation against Hofner
and Hawkins. See Bishop v. Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008).

          Finally, LaFountain contends that Harry acted adversely toward him by assigning
him to a cell with Riley, a mentally ill prisoner. LaFountain relatedly says that Barbier
and Wells-Finos retaliated against him by refusing his requests for a different cell. Cell
assignments are a normal part of prison life, and thus typically do not amount to an
adverse action. But LaFountain alleged extraordinary circumstances with respect to his
cell assignment here. Among other things, LaFountain alleged that “Riley stated to
[LaFountain] that he wouldn’t fight but would go and get either of two knives he had
hidden in the prison yard in order to use on [LaFountain].” Compl. at ¶ 17. This threat
constitutes circumstances that “would deter[] a person of ordinary firmness,” even a
prisoner, “from exercising his or her right to access the courts.” Thaddeus-X, 175 F.3d
at 398.

          Although defendants are not responsible for adverse actions that they do not
cause, they are responsible for “those consequences that inextricably follow from [their]
alleged retaliatory conduct[.]” Siggers-El v. Barlow, 412 F.3d 693, 702 (6th Cir. 2005).
Here, LaFountain alleged that he was forced to cell with Riley “as the means for causing
a prisoner to prisoner alter-cation [sic] between mentally ill prisoner Riley and
[LaFountain] knowing in advance that [LaFountain] would either need to fight with or
be assaulted by . . . Riley[.]” Compl. at ¶ 29 (emphasis added). Thus, LaFountain
sufficiently pled that Riley’s threat was a foreseeable consequence both of Harry
No. 11-1496        LaFountain v. Harry, et al                                      Page 6


assigning LaFountain to a cell with Riley, and of Barbier and Wells-Finos refusing
LaFountain’s requests for a different cell.

       LaFountain also alleged that his placement with Riley was causally connected
to his pending civil lawsuit against Muskegon correctional officers (i.e., the protected
activity). Thus, LaFountain sufficiently pled a claim for retaliation against Harry,
Barbier, and Wells-Finos for making LaFountain share a cell with Riley.

       In sum, LaFountain sufficiently pled that Hawkins and Hofner acted adversely
toward him when they disregarded the terms of the settlement agreement. He likewise
pled that Cooley acted adversely when Cooley caused or permitted LaFountain’s
typewriter to sustain $280 of damage. He also sufficiently pled that Harry, Barbier, and
Wells-Finos retaliated against him by forcing him to cell with Riley. But we agree with
the district court that LaFountain has not pled a retaliation claim against Hofner and
Hawkins based on the typewriter damage.

                                              B.

       According to LaFountain, the district court erred in holding that Heck v.
Humphrey, supra, barred his claim based on the misconduct charges. In Heck, the
Supreme Court held that a state prisoner cannot pursue a § 1983 claim for damages if the
prisoner’s success would “necessarily imply the invalidity of his conviction or
sentence[.]” 512 U.S. at 487. The Court later extended its holding to suits that challenge
the procedures used in prison-disciplinary proceedings when the results of those
proceedings impact the duration of a prisoner’s sentence. Edwards v. Balisok, 520 U.S.
641, 646, 648 (1997). The Court has since explained the rule as follows: “a state
prisoner’s § 1983 action is barred (absent prior invalidation [of his conviction])—no
matter the relief sought (damages or equitable relief), no matter the target of the
prisoner’s suit (state conduct leading to conviction or internal prison proceedings)—if
success in that action would necessarily demonstrate the invalidity of confinement or its
duration.” Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (emphasis in original).
No. 11-1496        LaFountain v. Harry, et al                                       Page 7


       In substance, LaFountain’s claim based on his misconduct charges is a claim that
the defendants entrapped him. But entrapment is generally a complete defense. See
Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 862 (7th Cir. 2004). Thus, if true, the
prison should not have convicted LaFountain of the misconduct charges that resulted in
the loss of his good-time credits.        Moreover, LaFountain alleged that Barbier
“purposefully falsified evidence in order to assure that [LaFountain] would be found
guilty[.]” This allegation, too, implies the invalidity of the prison’s misconduct findings
and thus the deprivation of LaFountain’s good-time credits. Cf. Balisok, 520 U.S. at
647–48. And the duration of LaFountain’s confinement is directly affected by the loss
of his good-time credits. See Mich. Comp. Law 800.33(2). Thus in this appeal, as in an
earlier one, “LaFountain’s challenges to his misconduct hearings and the resultant loss
of ‘good time’ credits[] affect the length of his sentence and . . . are barred under
Edwards and Heck.” LaFountain v. Coleman, No. 10-1207, slip op. at 3 (6th Cir. Dec.
30, 2010).

       LaFountain tries to circumvent Heck by citing Thomas v. Eby, 481 F.3d 434
(6th Cir. 2007). There, the court allowed a prisoner to proceed with a retaliation claim
based on a misconduct charge even though the prisoner was convicted of the
misconduct. But Thomas involved disciplinary credits, not good-time credits. And
“disciplinary credits . . . do not determine when a sentence . . . is completed[.]” Id. at
440 (quoting Ryan v. Dep’t of Corrs., 672 N.W.2d 535, 541 (Mich. App. Ct. 2003)).
Here, in contrast, the prison deprived LaFountain of good-time credits, which do result
in a reduction of a prisoner’s sentence. See Mich. Comp. Law 800.33(2). Thomas is
therefore inapposite.

                                            C.

       LaFountain also argues that the district court erred by dismissing his equal-
protection claim. To state that claim, LaFountain (who is white) needed to allege that
the defendants treated a similarly situated non-white prisoner differently than they
treated him. See Boone v. Spurgess, 385 F.3d 923, 932 (6th Cir. 2004). LaFountain
alleged that prison officials did not charge a black prisoner, Scott Bradley, with
No. 11-1496         LaFountain v. Harry, et al                                        Page 8


misconduct when he refused to cell with a particular prisoner. But LaFountain did not
allege that the defendants actually knew about Bradley’s misconduct or that they were
involved in the decision whether to charge him. Nor did LaFountain allege that Bradley
had refused to comply with a direct order. LaFountain therefore failed to state an equal-
protection claim.

                                             D.

        LaFountain’s final argument concerns the procedures used by the district court
when it dismissed his complaint with prejudice and without leave to amend. In doing
so, the court understandably followed this circuit’s precedent in McGore v.
Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). LaFountain argues that we should
overrule McGore.

        Under Federal Rule of Civil Procedure 15(a), “[a] party may amend its pleading
once as a matter of course within 21 days after serving it” and, “[i]n all other cases, . . .
[t]he court should freely give leave [to amend] when justice so requires.” In McGore,
however, we held that, when the Prison Litigation Reform Act requires dismissal of a
prisoner’s claim, a district court cannot grant leave to amend. 114 F.3d at 612.

        Every other circuit to have reached the issue disagrees. See Brown v. Rhode
Island, No. 12-1403, 2013 WL 646489, at *1 (1st Cir. Feb. 22, 2013) (per curiam); Smith
v. Knox Cnty. Jail, 666 F.3d 1037, 1039–40 (7th Cir. 2012) (per curiam); Hale v. King,
642 F.3d 492, 503 (5th Cir. 2011) (per curiam); Hughes v. Banks, 290 F. App’x 960, 962
(8th Cir. 2008); Nottingham v. Sherill, 131 F. App’x 427, 427 (4th Cir. 2005) (per
curiam); Brown v. Johnson, 387 F.3d 1344, 1348–49 (11th Cir. 2004) (collecting cases
from the Second, Third, Ninth, Tenth, and D.C. Circuits). Meanwhile, in Jones v. Bock,
549 U.S. 199 (2007), the Supreme Court held that “the PLRA’s screening requirement
does not—explicitly or implicitly—justify deviating from the usual procedural practice
beyond the departures specified by the PLRA itself.” 549 U.S. at 214. The Court
reasoned that, “when Congress meant to depart from the usual procedural requirements,
it did so expressly.” Id. at 216.
No. 11-1496        LaFountain v. Harry, et al                                       Page 9


       Jones controls here.       The PLRA’s screening requirements—28 U.S.C.
§§ 1915A(b)(1) & 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1)—say nothing about whether
a district court can allow a prisoner to amend his complaint. Thus, McGore is flatly
inconsistent with Jones. We therefore overrule McGore; and we hold, like every other
circuit to have reached the issue, that under Rule 15(a) a district court can allow a
plaintiff to amend his complaint even when the complaint is subject to dismissal under
the PLRA.

                                      *     *      *

       We reverse the district court’s dismissal of the retaliation claims against Hofner
and Hawkins for the transfer to Muskegon, against Cooley for the typewriter damage,
and against Harry, Barbier, and Wells-Finos for the cell assignment with Riley. We
agree with the district court’s reasoning as to the dismissal of the equal-protection claim
as well as the retaliation claims against Hofner and Hawkins for the typewriter damage
and against Harry, Barbier, Wells-Finos, and Palmer for the misconduct charges; but we
vacate the court’s dismissal of those claims solely so that the court can determine, in its
discretion, whether to allow LaFountain to amend his complaint with respect to any of
those claims. The case is otherwise remanded for further proceedings consistent with
this opinion.